internal_revenue_service number release date index number ---------------- ----------------------------------- ------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc corp b04 plr-123942-16 date date legend taxpayer ------------------------------------------------------------ -------------------------------------------------------------------------------- year year state a exchange common_stock dear --------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------- ------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------- this letter responds to your letter dated date requesting two rulings with respect to the taxpayer’s stock and cash distributions in connection with its election to be taxed as a real_estate_investment_trust reit under the internal_revenue_code the information submitted in that letter as well as other supplemental correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer its representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified plr-123942-16 any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts taxpayer is a state a corporation it intends to elect to be subject_to tax as a reit commencing with its year taxable_year the first reit_year the taxpayer has one class of common_stock outstanding the common_stock is publicly traded and listed on the exchange the taxpayer is an accrual_method taxpayer that files federal_income_tax returns on a calendar_year basis pursuant to its reit election the taxpayer intends to declare a dividend to its shareholders in an amount equal to its accumulated_earnings_and_profits as determined for federal_income_tax purposes e_p during the first reit_year and distribute such amount no later than january in year the purging distribution the taxpayer intends to make the purging distribution with a combination of cash and shares of common_stock the taxpayer may also make other cash and stock distributions in the two years following the effective date of the reit election that qualify for the deduction for dividends_paid under sec_857 in such amounts as will permit the taxpayer to satisfy its distribution_requirements under sec_857 the other distributions and together with the purging distribution the reit distributions the taxpayer intends with respect to some or all of the reit distributions to allow each shareholder to elect to receive such distribution in either cash or stock of equivalent value the stock and cash distributions subject_to a limitation on the amount of cash to be distributed in the aggregate to all shareholders the cash limitation in each distribution declaration with respect to any stock and cash distribution the taxpayer expects to provide that each shareholder may elect to receive its dividend in the form of a cash the cash_option or b common_stock the stock_option if a shareholder fails to make a valid election by the election deadline that shareholder will be deemed to have made an election to be determined by the taxpayer in its sole discretion to the extent necessary the taxpayer will issue cash in lieu of fractional shares of stock although the taxpayer has not yet determined the amount of the cash limitation it will not be less than percent of each distribution declaration without regard to any cash that may be paid in lieu of fractional shares the stock and cash distributions will be made by the taxpayer to the holders of its common_stock with respect to the common_stock if the total number of shares of common_stock with respect to which an election to receive the dividend in cash is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limitation then all holders of cash election shares will receive the stock and cash distribution on all cash election shares in cash if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the plr-123942-16 cash limitation then shareholders electing to receive the stock and cash distribution in cash will receive the stock and cash distribution on their cash election shares as follows a cash on each shareholder’s cash election shares equal to the proportion that such shareholder’s cash election shares bear to the total cash election shares of all shareholders multiplied by an amount equal to the cash limitation plus b shares of common_stock in payment of the stock and cash distribution on each shareholder’s remaining cash election shares as a result if too many shareholders elect to receive the stock and cash distribution in cash the shareholder may instead receive a pro_rata amount of cash but in no event will any shareholder electing the cash_option receive less than percent of the shareholder’s entire entitlement under the distribution declaration in cash taxpayer makes the following representations representation sec_1 the taxpayer intends to qualify as a reit under the code for the first reit_year and to maintain such qualification as a reit thereafter the taxpayer will regularly distribute its e_p as required by sec_857 the common_stock of taxpayer is publicly traded on an established_securities_market in the united_states each stock and cash distribution will be made by the taxpayer to its shareholders with respect to their common_stock each stock and cash distribution will be made during the first two tax years as a reit the taxpayer will report each stock and cash distribution as a taxable dividend on all forms that are distributed to holders of the company’s common_stock to the extent that the stock and cash distributions are made out of the company’s earnings_and_profits or to the extent the stock and cash distributions are otherwise subject_to sec_857 the taxpayer will withhold any required portion of such dividend in accordance with applicable law each form_1099 will reflect either distributions as capital_gain dividends designated by the company or as a taxable dividend described above each such form_1099 will reflect that the shareholder received an amount in the stock or cash distribution equal to such shareholder's pro_rata share of the plr-123942-16 stock and cash distribution in addition to other_amounts_distributed with respect to the relevant year with respect to each stock and cash distribution each shareholder will have the right to elect to receive the cash_option or the stock_option provided that a the cash limitation will not be less than percent of the aggregate declared distribution and b in the event that the cash component is oversubscribed each shareholder electing the cash_option will receive a pro_rata amount of cash corresponding to its entitlement under the declaration but in no event will any shareholder electing the cash_option receive less than percent of its entire entitlement under the declaration in cash in the event that the shareholders in the aggregate elect to receive cash in lieu of shares in an amount less than the cash limitation then the taxpayer would fully fund the cash component of the stock and cash distribution in such a case all shareholders that elect the cash_option would receive percent cash the total number of shares of common_stock to be issued in a stock and cash distribution will be determined by dividing i the difference between a the total amount of such stock and cash distribution and b the total amount of cash to be paid as part of the stock and cash distribution by ii the average closing price of a share of common_stock on the securities exchange over a period of up to two weeks ending as close as practicable to the payment_date the number of shares of common_stock and the amount of cash received by any shareholder will depend on i the average closing price of a share of common_stock on the securities exchange over the valuation period ii the shareholder’s own election and iii the combined elections of other shareholders due to the cash limitation the calculation of the number of shares of common_stock to be received by any shareholder in each stock and cash distribution will be determined over a period of up to two weeks ending as close as practicable to the payment_date based on a formula that will use market prices to equate in value the number of shares of common_stock to be received by the shareholder with the amount of money that could be received instead the actual distribution of cash and the common_stock in each stock and cash distribution will be made as soon as reasonably practicable following the date of the election deadline for such stock and cash distribution the taxpayer does not currently have a dividend_reinvestment_plan drip in effect but with respect to a reit distribution and any shareholder participating in any future drip the drip will apply only to the extent that in plr-123942-16 the absence of the drip the participating shareholder would have received the distribution in cash under the reit distribution election rulings based solely on the information provided and the representations made we rule as follows the distribution of cash and stock by the taxpayer to its shareholders determined at the election of each shareholder subject_to a limitation on the aggregate amount of cash distributed of not less than percent of the total_distribution and certain other limitations to effect a distribution of all of the taxpayer’s e_p accumulated in taxable years prior to its reit election will be treated as a distribution_of_property with respect to the taxpayer’s stock to which sec_301 and sec_857 apply by reason of sec_305 moreover cash and stock distributions by the taxpayer to its shareholders in its first two taxable years as a reit will be treated as distributions of property with respect to the taxpayer’s stock to which sec_301 and sec_857 apply by reason of sec_305 the amount of any distribution of stock received by any shareholder as part of the reit distributions will be considered to equal the amount of cash that the shareholder could have elected to receive instead see sec_1 b caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of any aspect of any transaction or item discussed or referenced in this letter under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular we express no opinion on whether taxpayer will qualify as a reit under part ii of subchapter_m of chapter of the code procedural statements this ruling letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-123942-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely douglas c bates chief branch office of the associate chief_counsel corporate cc
